UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Brian Perez,                                                            2/12/2020
                                 Plaintiff,
                                                              1:20-cv-00374 (LAK) (SDA)
                     -against-
                                                              ORDER FOR
 Metropolitan Transportation Authority, et                    TELEPHONE CONFERENCE
 al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

        The parties shall appear via Telephone for a conference in the above-captioned matter

on Tuesday, February 18, 2020, at 11:30 a.m. During the conference, the City shall address

whether it consents to the removal of this action from the Supreme Court of the State of New

York, New York County. The parties shall call the Court’s conference line at 212-805-0110 once

all parties are on the line.

SO ORDERED.

DATED:          New York, New York
                February 12, 2020

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge
